United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-639
Issued: August 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2012 appellant’s counsel timely appealed the January 25, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which granted a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than 21 percent impairment of the left lower
extremity.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 59-year-old retired information systems manager, has an accepted claim for
left lower leg traumatic arthropathy, which arose on or about April 11, 1983.2 OWCP authorized
a left total knee arthroplasty, which he underwent on August 13, 2010. Appellant later filed a
claim for a schedule award (Form CA-7).
In support of his claim, appellant submitted a September 8, 2011 impairment rating from
Dr. James J. Sullivan, a Board-certified physiatrist, who found a combined 27 percent
impairment of the left lower extremity pursuant to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2008). The overall rating
included components for left total knee replacement (21 percent) and preexisting patellofemoral
arthritis (14 percent). Both combined rating was based on Table 16-3, Knee Regional Grid
(LEI), A.M.A., Guides 509-11 (6th ed. 2008). Regarding the impairment due to patellofemoral
arthritis, Dr. Sullivan explained that FECA allowed for the inclusion of preexisting impairments
affecting the same scheduled member. He relied on an April 22, 2010 left knee x-ray that
reportedly revealed a complete loss of cartilage interval at the medial joint space. According to
Dr. Sullivan, appellant’s latest postarthroplasty x-ray revealed “no relevant abnormal findings on
left knee....” Noting that it had been 13 months since appellant’s left total knee replacement,
Dr. Sullivan found that he had reached maximum medical improvement (MMI).
The district medical adviser (DMA), Dr. Arnold T. Berman, a Board-certified orthopedic
surgeon, reviewed appellant’s medical records, including Dr. Sullivan’s September 8, 2011
impairment rating. In a January 3, 2012 report, the DMA found 21 percent impairment of the
left lower extremity. He agreed with Dr. Sullivan’s 21 percent rating for left total knee
replacement under Table 16-3, A.M.A., Guides 511 (6th ed. 2008). With respect to the additional
14 percent rating for patellofemoral arthritis, the DMA explained that combining regional
impairments for two separate diagnoses was not an acceptable approach under the latest edition
of the A.M.A., Guides. He indicated that only one diagnosis could be chosen and Dr. Berman
believed the total knee replacement represented appellant’s single best diagnosis under Table 163, A.M.A., Guides 511 (6th ed. 2008). The DMA found appellant reached MMI as of
September 8, 2011; the date of Dr. Sullivan’s examination.
By decision dated January 25, 2012, OWCP found that appellant had 21 percent
impairment of the left lower extremity. The award covered a period of 60.48 weeks from
September 8, 2011 to November 4, 2012.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
2

Appellant initially injured his left knee while serving in the military in the 1970s. He also sustained
employment-related left knee injuries on January 3, 1981 (xxxxxx323) and March 1, 1983 (xxxxxx165). Appellant
retired from the employing establishment effective December 3, 2010.
3

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

2

however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).5
ANALYSIS
Dr. Sullivan and the DMA both agreed that the results of appellant’s August 13, 2010 left
total knee arthroplasty represented 21 percent impairment of the lower extremity pursuant to
Table 16-3, A.M.A., Guides 511 (6th ed. 2008). Based on Dr. Sullivan’s September 8, 2011
examination findings, the surgery produced a good result, which represented class 2 impairment
(moderate problem) with a default grade “C” or 25 percent lower extremity impairment. Taking
into account grade modifiers for Functional History (2), Physical Examination (1), and Clinical
Studies (0), both physicians concurred that there was a net adjustment of -3, which warranted a
grade adjustment from the default value of “C” to grade “A” or 21 percent lower extremity
impairment under Table 16-3, A.M.A., Guides 511 (6th ed. 2008).
The DMA and Dr. Sullivan disagree as to the appropriateness of an additional 14 percent
impairment for patellofemoral arthritis. The DMA correctly noted that the diagnosis-based
approach to rating impairment under the latest edition of the A.M.A., Guides is premised on the
selection of a single diagnosis that is most applicable for the region being assessed.6 If there are
multiple diagnoses at MMI, the examiner should determine if each diagnosis should be
considered or if the impairments are duplicative.7 Where there are multiple diagnoses within a
specific region, then the most impairing diagnosis is rated, because it is probable this will
incorporate the functional losses of the less impairing diagnoses.8 In rare cases of complex
injury or occupational exposure, the examiner may combine multiple impairments in a single
region, if the most impairing diagnosis does not adequately reflect the losses.9 The evaluating
physician must explain in writing the rationale for the rating methodology that is used.10

4

20 C.F.R. § 10.404.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
6

See section 16.2a, A.M.A., Guides 499 (6th ed. 2008). If more than one diagnosis in a region can be used, the
one that provides the most clinically accurate and causally-related impairment rating should be used. Id. Typically,
one diagnosis will adequately characterize the impairment and its impact on activities of daily living. Id.
7

See section 16.3f, A.M.A., Guides 529 (6th ed. 2008).

8

Id.

9

Id.

10

Id.

3

Dr. Sullivan provided no rationale for combining the two left knee impairments other
than noting that FECA allowed for the inclusion of preexisting conditions. He is correct that
under certain circumstances, previous impairments may be included in calculating the percentage
of loss.11 However, in this instance there is no evidence of ongoing patellofemoral arthritis.
That condition was presumably resolved by the August 13, 2010 left total knee arthroplasty.
Dr. Sullivan based the additional 14 percent lower extremity arthritis rating on an April 22, 2010
left knee x-ray that revealed a significantly decreased cartilage interval. At the time of his
September 8, 2011 examination, he also noted that appellant’s most recent August 9, 2011
postarthroplasty x-ray revealed “no relevant abnormal findings on left knee....” Thus,
Dr. Sullivan appears to have rated appellant for a left knee arthritic condition that no longer
existed. Accordingly, the additional impairment for patellofemoral arthritis is unwarranted.
Appellant has not submitted any credible medical evidence indicating he has greater than 21
percent impairment of the left lower extremity.
The Board finds that the DMA’s December 13, 2011 impairment rating conforms to the
A.M.A., Guides (6th ed. 2008), and thus, represents the weight of the medical evidence regarding
the extent of appellant’s left lower extremity impairment.
CONCLUSION
Appellant has not established that he has greater than 21 percent impairment of the left
lower extremity.12

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.7a(2); see R.D., 59 ECAB 127, 130 (2007).
12

Appellant may request a schedule award or increased schedule award based on evidence of a new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

4

ORDER
IT IS HEREBY ORDERED THAT the January 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

